



EXHIBIT 10.26










After Recording Return To:
Thompson & Knight L.L.P.
One Arts Plaza
1722 Routh Street, Suite 1500
Dallas, Texas 75201
Attention: Rick Haan


SECOND EXTENSION AND MODIFICATION AGREEMENT
This Second Extension and Modification Agreement (this “Agreement”) is dated as
of October 30, 2017 (the “Effective Date”), between (i) COMPASS BANK, an Alabama
banking corporation (“Administrative Agent”), in its capacity as Administrative
Agent for each of the Lenders from time to time a party to the Loan Agreement
(as hereinafter defined) and the other financial institutions presently a party
to the Loan Agreement (each a “Lender”), (ii) COMPASS BANK, an Alabama banking
corporation, in its capacity as a Lender, (iii) BOP FIGAT7TH LLC, a Delaware
limited liability company (“Borrower”) and (iv) BROOKFIELD DTLA HOLDINGS LLC, a
Delaware limited liability company (“Guarantor”).
R E C I T A L S:
A.    Administrative Agent, Lender and Borrower have entered into a Loan
Agreement (as amended, “Loan Agreement”) dated September 10, 2014 pursuant to
which Lender made a loan (the “Loan”) to Borrower, which Loan is evidenced by
that certain Promissory Note of even date with the Loan Agreement (as amended,
the “Note”) payable to the order of Lender in the aggregate original principal
amount of THIRTY-FIVE MILLION AND NO/100 DOLLARS ($35,000,000.00) under which
Borrower has become indebted, and may from time to time be further indebted, to
Lender with respect to the Loan and which Loan is secured in part by that
certain Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing (as amended, the “Lien Instrument”) dated September 10, 2014 and
recorded with the Recorder’s Office of Los Angeles County, California on
September 11, 2014 at Instrument No. 20140962889 and covering certain personal
property described therein and the real property described on Exhibit A attached
hereto. Administrative Agent, Borrower and Guarantor have entered into an
Extension and Modification Agreement dated August 14, 2017
(“First Modification”). This Agreement, the First Modification, the Loan
Agreement, Note, Lien Instrument and all of documents described in the Loan
Agreement as “Loan Documents” are referred to herein as the “Loan Documents”.




1

--------------------------------------------------------------------------------





B.    The parties desire to modify certain terms in Loan Documents to extend the
Original Maturity Date.
NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
1.Terms. Initially capitalized terms used herein but not defined will have the
meaning assigned such terms in the Loan Agreement.
2.Extension. The Original Maturity Date of the Note is extended to
January 8, 2018. The liens, security interests, assignments and other rights
evidenced by the Loan Documents are renewed and extended to secure payment of
the Note as extended hereby. The extension herein is a one (1) month extension
in lieu of the full nine (9) month extension remaining pursuant to the
First Extension Option (i.e., the original twelve (12) month extension which was
reduced to nine (9) months pursuant to the First Modification). Accordingly,
Borrower’s right to extend the Loan for nine (9) months pursuant to the
First Extension Option is hereby further modified such that the First Extension
Period shall be for only eight (8) months and the definition of First Extension
Period is hereby modified to read as follows: “If exercised, the period of
eight (8) months commencing on the first day after the Original Maturity Date.”
Each of the conditions for the First Extension Option in Section 2.5 of the Loan
Agreement remain in full force and effect, except each of the time parameters
for providing notice and satisfying certain conditions relative to the Original
Maturity Date shall mean the Original Maturity Date as extended hereby (i.e.,
January 8, 2018). Borrower shall continue to have the right to extend the Loan
pursuant to the Second Extension Option pursuant to the terms and conditions of
Section 2.5 of the Loan Agreement.
3.Extension Fee. In consideration for the extension of the Original Maturity
Date herein and as a condition to the effectiveness of such extension, Borrower
shall pay to Administrative Agent an extension fee equal to $4,375.00 (the
“One Month Extension Fee”). To the extent the Borrower extends the Loan pursuant
to the First Extension Option, the One Month Extension Fee shall be credited
against the full Extension Fee due under Section 2.5 of the Loan Agreement for
such further extension.
4.Representations. Borrower represents and warrants to Administrative Agent and
Lender that, as of the date hereof: (a) Borrower is duly authorized to enter
into this Agreement, and (b) no Potential Default or Event of Default has
occurred and is continuing. Guarantor represents and warrants to Administrative
Agent and Lender that (a) Guarantor is duly authorized to enter into this
Agreement, and (b) no Potential Default or Event of Default has occurred and is
continuing.
5.Title Insurance. Contemporaneously with the execution and delivery hereof,
Borrower shall, at its sole cost and expense, obtain and deliver to
Administrative Agent an endorsement (the “Endorsement”) to the Title Insurance
insuring the lien of the Lien Instrument in form and content acceptable to
Administrative Agent, stating that the company issuing said policy will not
claim that policy coverage has terminated or that policy coverage has been
reduced, solely by reason of the execution of this Agreement.


2

--------------------------------------------------------------------------------





6.Ratification. Except as specifically modified herein, the terms of the Loan
Documents remain unchanged, are in full force and effect and are ratified and
confirmed in all respects. All liens, security interests and assignments granted
or created by or existing under the Loan Documents remain unchanged and
continue, unabated, in full force and effect, to secure Borrower and Guarantor’s
obligations under the Loan Documents. Borrower and Guarantor acknowledge that
there are no offsets, claims or defenses to its obligations under the Loan
Documents.
7.No Modification. This Agreement supersedes and merges all prior and
contemporaneous promises and agreements. No modification of this Agreement or
any other Loan Document, or any waiver of rights under any of the foregoing,
shall be effective unless made by supplemental agreement, in writing, executed
by the parties against whom such modification is to be enforced against. The
parties hereto further agree that this Agreement may not in any way be explained
or supplemented by a prior, existing or future course of dealings between the
parties or by any prior, existing, or future performance between the parties
pursuant to this Agreement or otherwise.
8.Miscellaneous. This Agreement is included within the definition of “Loan
Documents” in the Loan Documents. This Agreement may be executed in any number
of counterparts with the same effect as if all parties hereto had signed the
same document. All such counterparts shall be construed together and shall
constitute one instrument, but in making proof hereof it shall only be necessary
to produce one such counterpart. If any covenant, condition, or provision herein
contained is held to be invalid by final judgment of any court of competent
jurisdiction, the invalidity of such covenant, condition, or provision shall not
in any way affect any other covenant, condition or provision herein contained.
It is expressly agreed by the parties hereto that time is of the essence with
respect to this Agreement. The parties acknowledge and confirm that each of
their respective attorneys have participated jointly in the review and revision
of this Agreement and that it has not been written solely by counsel for
one party. The parties hereto therefore stipulate and agree that the rule of
construction to the effect that any ambiguities are to or may be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement to favor either party against the other. The terms and provisions
hereof shall be binding upon and inure to the benefit of the parties hereto,
their successors and assigns. Contemporaneously with the execution and delivery
hereof, Borrower shall pay, or cause to be paid, all costs, fees and expenses
incurred in connection with the preparation of this Agreement and the
consummation of the transactions specified herein, including without limitation
title insurance policy endorsement charges, recording fees and reasonable
attorney’s fees of outside legal counsel to Administrative Agent.
9.Applicable Law. This Agreement and the rights and duties of the parties
hereunder shall be governed for all purposes by the law of the State of Texas
and the law of the United States applicable to transactions within said State.
10.Notice of Final Agreement. THE LOAN DOCUMENTS AND THIS AGREEMENT REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES


3

--------------------------------------------------------------------------------





THERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[END OF TEXT - SIGNATURE BLOCKS ON FOLLOWING PAGE]




4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement the date of
acknowledgment below but made to be effective as of the Effective Date.
BORROWER:
BOP FIGAT7TH LLC,
a Delaware limited liability company


By: /s/ MICHELLE CAMPBELL
Name: Michelle Campbell
Title: Senior Vice President


STATE OF NEW YORK    )
)    ss:
COUNTY OF NEW YORK    )


On October 30, 2017, before me, Harley Werner, Notary Public, personally
appeared Michelle Campbell, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
WITNESS my hand and official seal.
/s/ HARLEY S. WERNER
Notary Public


HARLEY S. WERNER
Notary Public, State of New York
No. 01WE6313276
Qualified in New York County
Commission Expires Oct. 14, 2018




--------------------------------------------------------------------------------





GUARANTOR:
BROOKFIELD DTLA HOLDINGS LLC,
a Delaware limited liability company


By: /s/ MICHELLE CAMPBELL
Name: Michelle Campbell
Title: Senior Vice President


STATE OF NEW YORK    )
)    ss:
COUNTY OF NEW YORK    )


On October 30, 2017, before me, Harley Werner, Notary Public, personally
appeared Michelle Campbell, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
WITNESS my hand and official seal.
/s/ HARLEY S. WERNER
Notary Public


HARLEY S. WERNER
Notary Public, State of New York
No. 01WE6313276
Qualified in New York County
Commission Expires Oct. 14, 2018






--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
COMPASS BANK


By: /s/ DON BYERLY
Name:     Don Byerly
Title:     Senior Vice President


THE STATE OF TEXAS    )
    
COUNTY OF DALLAS    )
This instrument was acknowledged before me on October 23, 2017 by Don Byerly,
the SVP of Compass Bank, an Alabama banking corporation, on behalf of said
banking corporation.
/s/ SOU VONGDARA
Notary Public, State of Texas
Sou Vongdara
(printed name)


SOU VONGDARA
Notary Public, State of Texas
Comm. Expires 12-08-2018
Notary ID 125936317


My commission expires:
12/8/18




--------------------------------------------------------------------------------





LENDER:
COMPASS BANK


By: /s/ DON BYERLY
Name:     Don Byerly
Title:     Senior Vice President


THE STATE OF TEXAS    )
    
COUNTY OF DALLAS    )
This instrument was acknowledged before me on October 23, 2017 by Don Byerly,
the SVP of Compass Bank, an Alabama banking corporation, on behalf of said
banking corporation.
/s/ SOU VONGDARA
Notary Public, State of Texas
Sou Vongdara
(printed name)


SOU VONGDARA
Notary Public, State of Texas
Comm. Expires 12-08-2018
Notary ID 125936317


My commission expires:
12/8/18








--------------------------------------------------------------------------------






Exhibit A


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL 1:


LOT 3 OF TRACT NO. 71804, IN THE CITY OF LOS ANGELES, AS PER MAP RECORDED IN
BOOK 1379 PAGES 42 TO 48, INCLUSIVE OF MAPS, THE OFFICE OF THE COUNTY RECORDER
OF SAID COUNTY.


EXCEPT FROM SAID LAND ALL MINERALS, GAS, OIL, PETROLEUM, NAPTHA AND OTHER
HYDROCARBON SUBSTANCES IN AND UNDER THAT PORTION OF SAID LAND, INCLUDED WITHIN
THAT PORTION OF THE JACKINS TRACT IN BOOK 2 PAGE 71 OF MAPS, DESCRIBED AS
FOLLOWS:


LOT 16 AND THE EASTERLY 10 FEET OF LOT 17 TOGETHER WITH THAT PORTION OF SAID
LAND WHICH WOULD PASS BY OPERATIONS OF LAW WITH THE CONVEYANCE OF SAID LOT 16
AND THE EASTERLY 10 FEET OF LOT 17 TOGETHER WITH ALL NECESSARY AND CONVENIENT
RIGHTS TO EXPLORE FOR, DEVELOP, PRODUCE, EXTRACT AND TAKE THE SAME INCLUDING THE
EXCLUSIVE RIGHT TO DIRECTIONALLY DRILL INTO AND THROUGH SAID LAND FROM OTHER
LANDS AND INTO THE SUBSURFACE OR OTHER LANDS, SUBJECT TO THE EXPRESS LIMITATIONS
THAT ANY AND ALL OPERATIONS FOR THE EXPLORATION, DEVELOPMENT, PRODUCTION,
EXTRACTION AND TAKING OF ANY OF SAID SUBSTANCES SHALL BE CARRIED ON AT LEVELS
BELOW THE DEPTH OF 500 FEET FROM THE SURFACE OF THE ABOVE DESCRIBED PROPERTY BY
MEANS OF MINES, WELLS, DERRICKS, AND/OR OTHER EQUIPMENT FROM THE SURFACE
LOCATIONS ON ADJOINING OR NEIGHBORING LAND LYING OUTSIDE OF THE ABOVE DESCRIBED
PROPERTY AND SUBJECT FURTHER TO THE EXPRESS LIMITATIONS THAT THE FOREGOING
RESERVATIONS SHALL IN NO WAY BE INTERPRETED TO INCLUDE ANY RIGHTS OF ENTRY IN
AND UPON THE SURFACE OF THE ABOVE DESCRIBED STRIP OF LAND, AS RESERVED BY MARY
E. MC KENNEY, A MARRIED WOMAN ALSO KNOWN AS MARY ELIZABETH MC KENNEY, IN DEED
RECORDED SEPTEMBER 24, 1968 AS INSTRUMENT NO. 560.


EXCEPT FROM SAID LOT, ALL OIL, GAS, AND MINERAL SUBSTANCES, TOGETHER WITH THE
RIGHT TO EXPLORE FOR AND EXTRACT SUCH SUBSTANCES, PROVIDED THAT THE SURFACE
OPENING OF ANY WELL, HOLE, SHAFT OR OTHER MEANS OF EXPLORING FOR, REACHING OR
EXTRACTING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE CENTRAL BUSINESS
DISTRICT REDEVELOPMENT PROJECT AREA AS RECORDED IN BOOK M5077 PAGE 558 OF LOS
ANGELES COUNTY RECORDS, STATE OF CALIFORNIA, AND SHALL NOT PENETRATE ANY PART OR
PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF, AS RESERVED
IN DEED RECORDED JUNE 7, 1982 AS INSTRUMENT NO. 82-576233.


PARCEL 1A:


AN UNDIVIDED 14.75 PERCENT INTEREST IN AND TO LOT 4 OF AMENDED TRACT 32622, IN
THE CITY OF LOS ANGELES, AS PER MAP RECORDED IN BOOK 1098 PAGE 83 TO 86
INCLUSIVE OF MAPS THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY.


EXCEPT FROM SAID LOT 4, ALL OIL, GAS, AND MINERAL SUBSTANCES, TOGETHER WITH THE
RIGHT TO EXPLORE FOR AND EXTRACT SUCH SUBSTANCES, PROVIDED THAT THE SURFACE
OPENING OF ANY WELL, HOLE, SHAFTS OR OTHER MEANS OF EXPLORING FOR, REACHING OR
EXTRACTING SUCH SUBSTANCES SHALL NOT BE LOCATED WITHIN THE CENTRAL BUSINESS
DISTRICT REDEVELOPMENT PROJECT AREA AS RECORDED IN BOOK M5077 PAGE 558 OF
OFFICIAL RECORDS COUNTY RECORDER, STATE OF CALIFORNIA, AND SHALL NOT PENETRATE
ANY PART OR PORTION OF SAID PROJECT AREA WITHIN 500 FEET OF THE SURFACE THEREOF,
AS RESERVED IN DEED RECORDED JUNE 7, 1982 AS INSTRUMENT NO. 82-576233.




--------------------------------------------------------------------------------





PARCEL 2:


EASEMENTS FOR PARKING, INGRESS AND EGRESS FOR PEDESTRIANS AND AUTOMOBILES,
UTILITIES, SUPPORT, CONSTRUCTION, LOADING DOCKS AND OTHER MATTERS UPON THE TERMS
AND CONDITIONS CONTAINED IN AND AS PROVIDED IN THAT CERTAIN AMENDED AND RESTATED
OWNERS’ OPERATING AND RECIPROCAL EASEMENT AGREEMENT BY AND AMONG SEVENTH STREET
PLAZA ASSOCIATES, THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES,
CALIFORNIA, AND PPLA PLAZA LIMITED PARTNERSHIP, DATED JUNE 20, 1986 AND RECORDED
JUNE 04, 1987 AS INSTRUMENT NO. 87-885291, OFFICIAL RECORDS, SAID AGREEMENT
BEING AMENDED BY AMENDMENT NO. 1 TO AMENDED AND RESTATED OWNERS’ OPERATING AND
RECIPROCAL EASEMENT AGREEMENT, DATED DECEMBER 5, 1990, BY AND BETWEEN PPLA PLAZA
LIMITED PARTNERSHIP, A CALIFORNIA LIMITED PARTNERSHIP AND SOUTH FIGUEROA PLAZA
ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, SUCCESSOR IN INTEREST TO SEVENTH
STREET PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, FORMERLY KNOWN AS
OXFORD-PRUDENTIAL JOINT VENTURE, RECORDED DECEMBER 21, 1990 AS INSTRUMENT NO.
90-2108281,AND RE-RECORDED APRIL 30, 1991 AS INSTRUMENT NO. 91-619078, BOTH OF
OFFICIAL RECORDS, AND BY AMENDMENT NO. 2 TO AMENDED AND RESTATED OWNERS’
OPERATING AND RECIPROCAL EASEMENT AGREEMENT, DATED JANUARY 1, 1993, BY AND AMONG
PPLA PLAZA LIMITED PARTNERSHIP, A CALIFORNIA LIMITED PARTNERSHIP, SOUTH FIGUEROA
PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, SUCCESSOR IN INTEREST TO
SEVENTH STREET PLAZA ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP, FORMERLY
KNOWN AS OXFORD-PRUDENTIAL JOINT VENTURE, AND THE COMMUNITY REDEVELOPMENT AGENCY
OF THE CITY OF LOS ANGELES, CALIFORNIA, RECORDED JANUARY 30, 1995 AS INSTRUMENT
NO. 95-150496, OFFICIAL RECORDS.


PARCEL 3:


EASEMENTS FOR PEDESTRIAN INGRESS AND EGRESS, ENCROACHMENTS, CONSTRUCTION,
UTILITIES AND SUPPORT, LOADING DOCKS, PARKING TURNAROUND, ACCESS, MAINTENANCE,
REPAIR, RESTORATION AND REPLACEMENT, AND CONDENSED WATER AND OTHER MATTERS UPON
THE TERMS AND CONDITIONS CONTAINED IN AND AS PROVIDED IN THAT CERTAIN RECIPROCAL
EASEMENT AND COST SHARING AGREEMENT BY AND AMONG EYP REALTY, LLC, A DELAWARE
LIMITED LIABILITY COMPANY, BOP FIGAT7TH LLC, A DELAWARE LIMITED LIABILITY
COMPANY AND BOP FIGAT7TH PARKING LLC, A DELAWARE LIMITED LIABILITY COMPANY,,
DATED SEPTEMBER 10, 2014, AND RECORDED ON SEPTEMBER 11, 2014 AS INSTRUMENT NO.
2014-0962893 OF OFFICIAL RECORDS.


PARCEL 4:


EASEMENTS AS CREATED BY THAT CERTAIN DOCUMENT ENTITLED “AMENDED AND RESTATED LOT
4 CO-OWNERSHIP AGREEMENT”, DATED SEPTEMBER 10, 2014 EXECUTED BY EYP REALTY, LLC,
A DELAWARE LIMITED LIABILITY COMPANY, BOP FIGAT7TH LLC, A DELAWARE LIMITED
LIABILITY COMPANY AND BOP FIGAT7TH PARKING LLC, A DELAWARE LIMITED LIABILITY
COMPANY, SUBJECT TO ALL THE TERMS, PROVISION(S) AND CONDITIONS THEREIN
CONTAINED, RECORDED SEPTEMBER 11, 2014 AS INSTRUMENT NO. 2014-0962892 OF
OFFICIAL RECORDS.


PARCEL 5:


WATER SUPPLY EASEMENTS AS CREATED BY THAT CERTAIN GRANT DEED DATED SEPTEMBER 5,
2014 EXECUTED BY EYP REALTY, LLC, A DELAWARE LIMITED LIABILITY COMPANY IN FAVOR
OF BOP FIGAT7TH LLC, A DELAWARE LIMITED LIABILITY COMPANY, SUBJECT TO ALL THE
TERMS, PROVISION(S) AND CONDITIONS THEREIN CONTAINED, RECORDED SEPTEMBER 11,
2014 AS INSTRUMENT NO. 2014-0962887 OF OFFICIAL RECORDS.




--------------------------------------------------------------------------------





APN: 5144-009-081, 082, 089, 090 and 091




